Citation Nr: 9916136	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral flat feet.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1991 to August 1995.

The veteran filed a claim in August 1995 for service 
connection for disabilities to include pain of the arches.  
This appeal arises from the May 1996 rating decision from the 
New York, New York Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral flat 
feet.  A Notice of Disagreement was filed in March 1997 and a 
Statement of the Case was issued in April 1997.  A 
substantive appeal was filed in May 1997 with no hearing 
requested.


FINDINGS OF FACT

1.  The veteran has not submitted any medical evidence 
establishing an increase in severity during service of the 
preexisting pes planus.

2.  The veteran's claim of service connection for bilateral 
flat feet is not plausible.


CONCLUSIONS OF LAW

A well grounded claim for service connection for bilateral 
pes planus has not been submitted.  38 U.S.C.A. § 5107 (West 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in February 1991, no 
history of foot trouble was reported.  On examination of the 
veteran's feet, pes planus, moderate, asymptomatic was noted. 

In June 1994, the veteran was seen with complaints of 
bilateral arch pain for one year.  He had pain with running.  
There was no history of injury or trauma.  Bilateral pes 
planus was noted.  The mid plantar surface was tender to 
palpation.  Otherwise, it was a normal examination.  The 
assessment was plantar fasciitis.  

A June 1994 entry on a temporary (minor) problems list was 
symptomatic pes planus.

Later in June 1994, the veteran was seen with complaints of 
persistent bilateral arch pain, plantar fasciitis.  He needed 
a profile and was awaiting orthotics.  He was given a thirty 
day profile.

In September 1994, the veteran was seen with complaints of 
arch pain for one and one-half years.  He was ordered arch 
support four months ago and he was still waiting for them.  
He had swelling and pain when walking.  The feet were not 
tender to touch.  There was no edema.  The veteran was flat 
footed.  The assessment was possible fallen arches.  Upon 
further examination, it was noted that bilateral pes planus 
was present.  The assessment was pes planus, symptomatic.  

Later in September 1994, the veteran complained of bilateral 
flat feet, symptomatic.  He was unable to run without pain 
for one and one half years.  

In December 1994 the veteran was seen with bilateral arch 
pain with stress, running long distances, and walking.  The 
x-rays showed borderline pes planus.

In January 1995, the veteran was seen for evaluation.  He had 
problems for two years.  He was given orthotics without 
relief; he was without them on the date of the examination.  
He was unable to run comfortably.  The pain was bad for about 
six months.  On examination, the veteran had severe pes 
planus.  The rear foot was varus and the fore foot was 
valgus.  He had hyperhidrosis.  He had bilateral equinus.  
The assessment was plantar fasciitis.

In March 1995 the veteran was seen for evaluation of painful 
arches.  He complained of spasm in the arch of the right 
foot.  He stated the spasm was more common now.  The spasm 
occurred after running or long walking.  He had the pain for 
two years. On examination the veteran had pes planus, the 
rear foot was varus and the forefoot was valgus.  Equinus was 
present.  The veteran had hyperhidrosis.  The assessment was 
bilateral plantar fasciitis, right greater than left.

A note from physical therapy from later in March 1995 shows 
the veteran was referred from podiatry for pain in both 
arches times two year.  He had the onset of pain in Saudi 
Arabia and the pain had been consistent.  The assessment was 
painful arches.  

An undated note from physical therapy shows the veteran 
stated that his feet were getting worse.  He had tenderness 
of both arches.  The assessment was no improvement.  

A May 1995 from physical therapy indicates that the veteran 
was to be followed up with podiatry.

An undated note from podiatry shows the veteran complained of 
painful flat feet.  He complained of continuous spasms of 
both feet that were not relieved by orthotics, physical 
therapy, or temporary profile.  He stated he was no different 
than before treatment.  He also complained of sweaty feet.  
He was unable to run and had pain walking more than two and 
one-half miles.  The veteran desired not to take a profile 
and to take an Army physical fitness test and get discharged 
from the Army.  On examination, the veteran had severe pes 
planus.  Bilaterally, the rear foot was varus and the 
forefoot valgus.  The veteran had bilateral equinus.  There 
was no observation of spasm thus far.  The orthotics were 
well fitting.  The assessment was chronic plantar fasciitis 
and severe pes planus.  

On a separation examination in July 1995, a history of foot 
trouble was reported.  Cramps in arches, once in a while, 
currently asymptomatic, and severe pes planus were noted.  On 
examination, symptomatic bilateral pes planus was noted.  It 
was noted that the veteran had a P3 profile for severe pes 
planus.

In August 1995, the veteran filed a claim for service 
connection for disabilities to include pain in the arches.  

By rating action of May 1996, service connection for 
bilateral flat feet was denied.  The RO determined that the 
veteran's bilateral flat feet preexisted his service and was 
not thereby aggravated.  The current appeal to the Board 
arises from this denial.

On a VA examination in March 1997, the veteran reported that 
if he stood for two to three hours, his feet hurt and would 
throb.  He occasionally had spasm of the feet.  It was noted 
that there was no weight bearing over or medial to the right 
or left great toes.  There was no bowing of the tendo 
achilles, right or left.  There was no pain on manipulation 
of both feet.  The x-rays showed mild hallux valgus deformity 
of the first toes bilaterally.  There was no fracture or bony 
displacement.  Varus deformity of the fifth toe was noted.

II. Analysis

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well-
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

The regulations further provide as follows:

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  
(Authority: 38 U.S.C. 1153) 

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

(1)  The usual effects of medical 
and surgical treatment in service, 
having the effect of ameliorating 
disease or other conditions incurred 
before enlistment, including 
postoperative scars, absent or 
poorly functioning parts or organs, 
will not be considered service 
connected unless the disease or 
injury is otherwise aggravated by 
service. 

(2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration 
will be accorded combat duty and 
other hardships of service.  The 
development of symptomatic 
manifestations of a preexisting 
disease or injury during or 
proximately following action with 
the enemy or following a status as a 
prisoner of war will establish 
aggravation of a disability.  
(Authority: 38 U.S.C. 1154) 

38 C.F.R. § 3.306 (a),(b) (1998).

The veteran's claim for service connection is not well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  Where the determinative issue involves medical 
etiology, competent medical evidence is required to fulfill 
the well grounded claim requirement.  Lathan v. Brown, 7 
Vet.App.  359 (1995).  

The veteran in this case has submitted no medical evidence 
establishing an increase in severity during service of the 
pes planus diagnosed at entrance examination.  While the 
veteran has noted the frequent treatment he received for his 
feet in service, the United States Court of Appeals for 
Veterans Claims held in Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991) as follows: "Given the plain meaning of 38 
U.S.C.A. [§ 1153], and the purposes of the veteran's 
disability laws, we hold that temporary or intermittent 
flareups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  In this case, the veteran has submitted no 
medical evidence of aggravation of the underlying disability.  
The question of aggravation requires medical expertise, and 
the veteran, himself, is not competent to make such 
determination.  Importantly, on VA examination in 1997, the 
x-ray showed no findings of pes planus.  In addition, the 
examiner noted no pain on manipulation of both feet, no 
bowing of the tendo achilles and no weight bearing over or 
medial to great toe right or left.  Therefore, the veteran 
has not submitted a well grounded claim concerning service 
connection for pes planus.  If a claim is not well grounded, 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection is denied.


ORDER

A well grounded claim not having been submitted to establish 
entitlement to service connection for pes planus, the benefit 
sought on appeal is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

